DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17 and 18 allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding Claim 17, prior art failed to disclose or fairly suggest a transistor device comprising, along with other recited claim limitations, a ratio between a maximum resistivity per area and a minimum resistivity per area of the at least one gate runner is at least 2.  Claim 18 depends from claim 17 and hence is allowed for the same reason therein. 
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, prior art failed to disclose or fairly suggest a transistor device comprising, along with other recited claim limitations, a ratio between a maximum resistivity per area and a minimum resistivity per area of the at least one gate runner is at least 2.
Regarding Claim 13, prior art failed to disclose or fairly suggest a transistor device comprising, along with other recited claim limitations, angles between elongated trench electrodes of the plurality of elongated trench electrodes and gate runners of the plurality of gate runners are between 30°and 60°



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-12, 14-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaindl et al. (20090184373)

a transistor device, comprising: a plurality of transistor cells, wherein each transistor cell of the plurality of transistor cells comprises a gate electrode 31/31a and each transistor cell of the plurality of transistor cells is at least partially integrated in a semiconductor body that comprises a wide bandgap semiconductor material (SiC, paragraph 0037); a gate pad 10 arranged on top of the semiconductor body; and a plurality of gate runners 2, wherein each gate runner of the plurality of gate runners is arranged on top of the semiconductor body and each gate runner of the plurality of gate runners is connected to gate electrodes of at least some of the plurality of transistor cells, wherein: each gate runner of the plurality of gate runners has a longitudinal direction, and at least one gate runner of the plurality of gate runners comprises at least a section in which a resistivity per area increases in the longitudinal direction as a distance to the gate pad along the gate runner increases (especially see paragraphs 0041, 0045 0070 and 0071 in connection to regions 6 and 8) 
Regarding Claim 2, each gate runner 2 of the plurality of gate runners comprises at least a section (regions 6 or 8) in which a resistivity per area increases in the longitudinal direction as a distance to the gate pad 10 along the gate runner increases.  
Regarding Claim 3, gate runners 2 of the plurality of gate runners are essentially parallel to each other.  
Regarding Claim 4, the at least a section (regions 6 or 8) in which the resistivity per area increases is implemented such that a cross sectional area of the at least a section decreases in the longitudinal direction.  
Regarding Claim 5, the at least a section (regions 6 or 8) comprises an essentially constant height and wherein a width of the at least a section decreases in the longitudinal direction.  
Regarding Claim 6, the at least a section (regions 6 or 8) comprises an essentially constant width and wherein a height of the at least a section decreases in the longitudinal direction.  
Regarding Claim 7, the at least a section (regions 6 or 8) in which the resistivity per area increases is implemented such that a resistivity of the at least one gate runner 2 increases in the longitudinal direction.  
Regarding Claim 9, least one connection runner 2 connected between the gate pad and at least some of the plurality of gate runners 2.  
Regarding Claim 10, in paragraphs 0037 and 0038, each transistor cell of the plurality of transistor cells comprises: a drift region, a source region, and a body region, wherein the body region is arranged between the source region and the drift region and the body region is dielectrically insulated from the gate electrode by a gate dielectric.  
Regarding Claim 11, gate electrodes 31/31a of one or more transistor cells of the plurality of transistor cells are formed by a respective elongated trench electrode of a plurality of elongated trench electrodes.  
Regarding Claim 12, elongated trench electrodes 31/31a of the plurality of elongated trench electrodes are essentially perpendicular to gate runners of the plurality of gate runners.  
Regarding Claim 14, each gate runner 2 of the plurality of gate runners crosses elongated trench electrodes of the plurality of elongated trench electrodes, and wherein 
Regarding Claim 15, each gate runner 2 of the plurality of gate runners crosses elongated trench electrodes of the plurality of elongated trench electrodes, and wherein each gate runner of the plurality of gate runners is connected to less than every elongated trench electrode that the gate runner crosses.  
Regarding Claim 16, the wide bandgap semiconductor material is silicon carbide (see paragraph 0037)
Regarding Claim 19, in Figs. 1, 2, 4 and 5 and in paragraphs 0006, 0030, 0032, 0041, 0045, 0049, 0050, 0053, 0060, 0070 and 0071, Kaindl discloses a transistor device, comprising: a plurality of transistor cells, wherein each transistor cell of the plurality of transistor cells comprises a gate electrode 31/31a and each transistor cell of the plurality of transistor cells is at least partially integrated in a semiconductor body that comprises a wide bandgap semiconductor material (paragraph 0037); a gate pad 10 arranged on top of the semiconductor body; a plurality of gate runners 2, wherein each gate runner of the plurality of gate runners is arranged on top of the semiconductor body and each gate runner of the plurality of gate runners is connected to gate electrodes of at least some of the plurality of transistor cells, and at least one connection runner connected between the gate pad and at least some of the plurality of gate runners, wherein: each gate runner of the plurality of gate runners has a longitudinal direction, and each gate runner of the plurality of gate runners comprises at least a section (regions 6 or 8) in which a resistivity per area increases in the longitudinal direction as a 
Regarding Claim 20, the wide bandgap semiconductor material is silicon carbide (see paragraph 0037).

Examiner is including, in PTO 892, a pertinent prior art reference that is not relied upon on this rejection by Laforet et al. (20190267487) where in paragraph 0068 for instance, variation of resistivity per area of the gate runner is disclosed. Furthermore, similarly, a second non-applied pertinent art by Melzner et al. (20210118992) discusses the resistivity/resistance of the gate runner portions with respect to shape/location for example in paragraphs 0035, 0036, 0050, 0055, 0058 and 0059. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                             12/28/2021